Name: Council Directive 88/660/EEC of 19 December 1988 amending Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products
 Type: Directive
 Subject Matter: health;  technology and technical regulations;  international trade;  foodstuff;  trade policy
 Date Published: 1988-12-31

 Avis juridique important|31988L0660Council Directive 88/660/EEC of 19 December 1988 amending Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products Official Journal L 382 , 31/12/1988 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 28 P. 0095 Swedish special edition: Chapter 3 Volume 28 P. 0095 COUNCIL DIRECTIVE of 19 December 1988 amending Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products (88/660/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 4 (1) of Directive 80/215/EEC (4), as last amended by Directive 87/491/EEC(5),defines the types of treatment likely to destroy the causal agents of livestock diseases in meat products with a view to permitting intra-Community trade in such products under certain conditions; Whereas experience gained and advances in scientific knowledge and meat technology enable a new treatment providing the requisite guarantees to be used; Whereas the inclusion of this treatment amongst the others already prescribed should facilitate free circulation in the Community which will increase the value of production while avoiding the risk of spreading disease; Whereas a scientific opinion has been expressed which indicates that the weight limit of five kilograms hitherto applied to such meat products may quite safely be abandoned, provided all other existing safeguards are maintained and applied, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 4 (1) (a) (ii), second indent, of Directive 80/215/EEC is hereby amended as follows: 1. the second indent is abolished; 2. in the first sub-indent of the former fourth indent, 'during which the temperature must be at least 70oC...' reads 'during which the centre temperature must be at least 70oC...'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 April 1989. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 December 1988. For the Council The President Y. POTTAKIS (1) OJ No C 273, 22. 10. 1988, p. 9. (2) Opinion delivered on l6 December 1988 (not yet published in the Official Journal). (3) Opinion delivered on 14 December 1988 (not yet published in the Official Journal). (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 279, 2. 10. 1987, p. 27. COUNCIL DECISION of 21 December 1988 concerning the provisional application of the International Natural Rubber Agreement, 1987 (88/662/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the 1979 International Natural Rubber Agreement has expired; Whereas, pursuant to Decision 88/107/EEC (1), the International Natural Rubber Agreement, 1987, hereinafter referred to as ´the 1987 Agreement', was signed by the Community and its Member States on 18 December 1987; Whereas it is desirable to ensure that the 1987 Agreement enters into force on a provisional basis not later than 1 January 1989; whereas, to this end, it is necessary for the Community and its Member States, in accordance with their requisite internal procedures and once these have been completed, to notify the Secretary-General of the United Nations Organization of their intention to apply the 1987 Agreement on a provisional basis, HAS DECIDED AS FOLLOWS: Article 1 Once they have completed the requisite internal procedures, the Community and its Member States shall notify the Secretary-General of the United Nations Organization of their intention to apply the International Natural Rubber Agreement, 1987, on a provisional basis, in accordance with Articles 59 (1) and 60 (2). Article 2 The president of the Council is hereby authorized to designate the person empowered to deposit the notification of provisional application of the 1987 Agreement on behalf of the Community. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No L 58, 3. 3. 1988, p. 18.